IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-WR-42,718-04


JAMES CHARLES SMITH, Relator

v.

 HARRIS COUNTY DISTRICT CLERK, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 177th Judicial District Court of Harris County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.
	 In these circumstances, additional facts are needed.  The respondent, District Clerk of Harris
County, is ordered to file a response with this Court by submitting the record on such habeas corpus
application or a copy of an order designating issues to be investigated, see McCree v. Hampton, 824
S.W.2d 578 (Tex. Crim. App. 1992), or by stating the nature of any applications filed by Relator
such that they are not filed pursuant to Tex. Code Crim. Proc. art. 11.07, § 3, or that no applications
by Relator have been filed.  This application for leave to file a writ of mandamus will be held in
abeyance until the respondent has submitted the appropriate response.  Such response shall be
submitted within 30 days of the date of this order.

Filed:   August 9, 2006


DO NOT PUBLISH.